United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1390
Issued: May 7, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 10, 2019 appellant filed a timely appeal from March 26 and April 11, 2019 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish intermittent
disability from work for the period September 5 through October 22, 2018 causally related to her
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 11, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

accepted December 28, 2014 employment injury; and (2) whether OWCP properly denied mileage
reimbursement for medical treatment on December 22, 2018.
FACTUAL HISTORY
On December 29, 2014 appellant filed a traumatic injury claim (Form CA-1) alleging that
the previous day, she sustained a chest sprain while in the performance of duty. She clarified in a
January 20, 2015 statement that the claimed incident of December 28, 2014 involved a motor
vehicle incident. On March 30, 2015 OWCP accepted appellant’s claim for concussion, neck
sprain, chest wall contusion, bilateral knee contusion, back contusion, and lumbar sprain.
Appellant stopped work on December 29, 2014 and returned to modified-duty work for four hours
per day on August 5, 2015. On February 8, 2016 she returned to full-duty work. OWCP paid
appellant wage-loss compensation for intermittent disability on the supplemental rolls
commencing February 12, 2015.
In a report dated September 17, 2018, Dr. Victoria Do, a Board-certified family
practitioner, examined appellant for complaints of neck pain. She related that appellant attributed
the neck pain to a motor vehicle incident in 2014, which had returned three weeks prior. On
examination of the upper extremities, Dr. Do noted C5 decreased sensation of the outer upper arm
and C6 decreased sensation of the radial forearm, thumb, and index finger. On examination of the
cervical spine, she noted tenderness to palpation and reduced range of motion. Dr. Do diagnosed
prolapsed cervical intervertebral disc related to a known disc herniation in the cervical spine,
cervical radiculopathy, and cervicalgia following a motor vehicle incident at work in
December 2014. She referred appellant for physical therapy. In an accompanying work status
report of even date, Dr. Do recommended work restrictions of no driving, lifting or carrying of
objects over 10 pounds.
Appellant submitted physical therapy notes dated September 28 and October 10, 15, 17,
and 22, 2018, in which Sarah R. Davies, a physical therapist, indicated that appellant had received
treatment on those dates for cervical conditions.
On October 12, 2018 OWCP authorized physical therapy treatment from September 28
through November 9, 2018.
On October 24, 2018 appellant filed a claim for wage-loss compensation (Form CA-7) for
leave without pay from September 5 to October 22, 2018. In an attached Time Analysis Form
(Form CA-7a), she claimed compensation for eight hours of leave without pay from September 5
to 8, 2018. The entries on September 7 and 8, 2018 were crossed out, with the explanation she
was not scheduled on those days. On October 5, 10, 12, 15, and 17, 2018 appellant worked partial
days and claimed varying periods of leave on those days, noting the reason for leave use was
“physical therapy.” The entry for October 8, 2018 was crossed out, with the explanation “NS Day”
indicating that she was not scheduled to work on that day. Appellant claimed compensation for
eight hours of leave without pay on October 3, 2018 and from October 18 to 20, 2018.
In a work status report dated October 16, 2018, Dr. Do continued to recommend work
restrictions of no driving, lifting or carrying of objects over 10 pounds. In a medical report of even

2

date, she noted that appellant’s neck pain had not improved since the last visit and that appellant
had begun physical therapy.
In a development letter dated November 2, 2018, OWCP requested additional medical
evidence establishing appellant’s disability from work during the claimed period. Appellant was
afforded 30 days to submit the necessary evidence.
OWCP received a magnetic resonance imaging (MRI) scan taken on October 24, 2018 of
appellant’s cervical spine which demonstrated central disc herniations at C4-5 and C5-6 measuring
two millimeters, as well as loss of normal lordosis, which might be related to positioning and/or
spasm.
In a November 14, 2018 report, Dr. Do noted that appellant had been experiencing pain
since November 25, 2017, requiring days off work or leaving early. Appellant sought treatment
with a chiropractor for her pain, which made symptoms worse. Dr. Do stated that appellant had
completed physical therapy with no improvement to pain. She diagnosed cervical disc
displacement, cervical radiculopathy, and cervicalgia.
OWCP continued to receive progress reports from Dr. Do.
A December 28, 2018 appointment list from Select Physical Therapy indicated that
appellant had received physical therapy treatments on October 22, 24, and 31, and November 2
and 6, 2018.
In a development letter dated January 11, 2019, OWCP noted that it appeared appellant
was claiming a recurrence of disability. It informed her of the deficiencies of her recurrence claim,
advised her of the type evidence needed, and provided a questionnaire for her completion. OWCP
afforded appellant 30 days to submit the necessary evidence.
By decision dated January 22, 2019, OWCP denied appellant’s wage-loss compensation
claim for the period September 5 through October 22, 2018, finding that the medical evidence of
record was insufficient to establish disability during the claimed period due to the accepted
employment injury.
By letter dated February 12, 2019, appellant informed OWCP that she was not receiving
wage-loss compensation, even though her claim was not closed. She explained that she did not
receive medical treatment when she felt better, but that her pain had returned when she began a
mounted route. Appellant related that physical therapy relieved her cervical pain.
OWCP continued to receive progress reports from Dr. Do.
A March 11, 2019 physical therapy note related that appellant had been seen on October 5,
8, 10, 12, and 15, 2018.
By decision dated March 26, 2019, OWCP again denied appellant’s wage-loss
compensation claim commencing September 5, 2018 and continuing, finding that the medical
evidence of record was insufficient to establish disability due to the accepted employment injury.

3

An April 8, 2019 medical authorization record indicates that travel authorization for 126
miles was requested for a December 22, 2018 date of service.
By decision dated April 11, 2019, OWCP denied appellant’s request for 126 miles of travel
reimbursement for December 22, 2018 finding that there was no medical evidence of record
supporting that she received medical treatment for a work-related condition on that date.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the preponderance of the evidence.3 For each period of
disability claimed, the employee has the burden of proof to establish that he or she was disabled
from work as a result of the accepted employment injury.4 Whether a particular injury causes an
employee to become disabled from work, and the duration of that disability, are medical issues
that must be proven by a preponderance of probative and reliable medical opinion evidence.5
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.6 Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.7
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.8
ANALYSIS -- ISSUE 1
The Board finds that appellant has established entitlement to up to four hours of wage-loss
compensation on October 5, 10, 12, 15, and 17, 2018. The Board further finds that she has not
met her burden of proof to establish disability for the remaining claimed disability from
September 5 through October 22, 2018 causally related to her December 28, 2014 employment
injury.

3

See B.O., Docket No. 19-0392 (issued July 12, 2019); D.W., Docket No. 18-0644 (issued November 15, 2018).

4

Id.

5

20 C.F.R. § 10.5(f); B.O., supra note 3; N.M., Docket No. 18-0939 (issued December 6, 2018).

6

Id. at § 10.5(f); see B.K., Docket No. 18-0386 (issued September 14, 2018).

7

Id.

8

A.W., Docket No. 18-0589 (issued May 14, 2019).

4

Based upon Dr. Do’s referral for physical therapy, OWCP authorized appellant’s physical
therapy treatments from September 28 through November 9, 2018. During the claimed dates of
disability wage loss, the record reflects that appellant underwent physical therapy treatments on
October 5, 10, 12, 15, and 17, 2018.
The Board has long recognized that, under section 8103 of FECA, payment of expenses
incidental to the securing of medical services encompasses payment for loss of wages incurred
while obtaining medical treatment.9 An employee is entitled to disability compensation for loss
of wages incidental to treatment for an employment injury.10 OWCP’s procedures provide that, in
general, no more than four hours of compensation or continuation of pay should be allowed for
routine medical appointments.11 Accordingly, the Board finds that appellant is entitled to up to
four hours of compensation or attending physical therapy appointments on October 5, 10, 12, 15,
and 17, 2018 due to her accepted employment injury.
Regarding the remaining claimed disability from September 5 through October 22, 2018,
the Board finds that appellant has not submitted rationalized medical evidence explaining how the
accepted employment injury caused her intermittent disability from work.
On September 17, 2018 Dr. Do diagnosed prolapsed cervical intervertebral disc, cervical
radiculopathy, and cervicalgia related to a known disc herniation in the cervical spine following a
motor vehicle incident at work in December 2014. She continued to offer these diagnoses in her
subsequent progress reports. However, Dr. Do did not provide medical rationale explaining why
appellant’s current conditions were due to the accepted December 28, 2014 employment injury.12
She also related in her November 14, 2018 report that appellant’s neck pain had worsened since
November 25, 2017, requiring days off from work. In so far as Dr. Do related that appellant’s
cervicalgia and worsening pain complaints were due to her accepted employment injury, she failed
to provide rationale explaining how objective medical findings of her accepted conditions, rather
than mere recitation of appellant’s complaints caused her disability.13
While Dr. Do indicated that appellant had work restrictions as of September 17, 2018,
which included driving, lifting, and carrying restrictions, she did not provide objective findings
related to appellant’s accepted employment conditions that explained why appellant required these
work restrictions.14 Her reports, are therefore insufficient to establish that appellant sought

9

See B.W., Docket No. 19-0049 (issued April 25, 2019).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.19
(February 2013); see also B.W., id.
11

Id.

12

See L.S., Docket No. 18-0264 (issued January 28, 2020); J.M., Docket No. 18-0847 (issued December 5, 2019).

13

S.M., Docket No. 19-0658 (issued March 17, 2020); B.R., Docket No. 18-0339 (issued January 24, 2019).

14

K.D., Docket No. 19-0628 (issued November 5, 2019); A.T., Docket No. 19-0410 (issued August 13, 2019).

5

medical treatment from Dr. Do or was disabled from work during the claimed period due to
appellant’s accepted employment injury.15
Appellant also submitted a diagnostic MRI scan report dated October 24, 2018. However,
this diagnostic study lacks probative value, as it does not address whether the accepted
employment injury resulted in her period of disability on specific dates.16
The Board finds that appellant has not provided sufficiently rationalized medical opinion
evidence to establish that she was disabled from work for the remainder of the period September 5
through October 22, 2018 causally related to the accepted employment injury. Thus, appellant has
not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
OWCP regulations provide that the employee is entitled to reimbursement of reasonable
and necessary expenses, including transportation needed to obtain authorized medical services,
appliances, or supplies.17 To determine a reasonable travel distance, it will consider the availability
of services, the employee’s condition, and the means of transportation. Effective August 29, 2011,
the most recent regulations provide that a round-trip distance of up to 100 miles is considered a
reasonable distance to travel.18 If round-trip travel of more than 100 miles is contemplated, or air
transportation or overnight accommodations will be needed, the employee must submit a written
request to OWCP for prior authorization with information describing the circumstances and
necessity for such travel expenses. OWCP will approve the request if it determines that the travel
expenses are reasonable and necessary and are related to obtaining authorized medical services,
appliances, or supplies.19
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for travel reimbursement
on December 22, 2018.
OWCP received a request for reimbursement of 126 miles of travel on December 22, 2018.
Since the request for reimbursement exceeded the 100 mile limit, appellant was required to submit
a request to OWCP for prior travel authorization, with information describing the circumstances
15

S.M., supra note 13; see also S.K., Docket No. 18-1537 (issued June 20, 2019).

16

F.S., Docket No. 19-0205 (issued June 19, 2019).

17

20 C.F.R. § 10.315(a).

18

Id.

19

Id. at § 10.315(b).

6

and necessity for the travel expense.20 OWCP did not receive such a request for prior authorization
and the record does not substantiate any medical treatment on December 22, 2018. The Board
therefore finds that OWCP properly denied appellant’s request for travel reimbursement.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish entitlement to up
to four hours of wage-loss compensation for time lost due to physical therapy appointments on
October 5, 10, 12, 15, and 17, 2018. On return of the case record OWCP shall authorize wageloss compensation consistent with this decision of the Board. The Board further finds, however,
that appellant has not met her burden of proof to establish disability for the remaining claimed
disability from September 5 to October 22, 2018 causally related to her accepted December 28,
2014 employment injury. The Board also finds that OWCP did not abuse its discretion by denying
her request for travel reimbursement for 126 miles on December 22, 2018.
ORDER
IT IS HEREBY ORDERED THAT the March 26, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified. The April 11, 2019 decision is
affirmed.
Issued: May 7, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

20

Id.

7

